DORSEY, Justice,
concurring.
Five law enforcement officers went to appellant’s job site to see if he would voluntarily accompany them to answer some questions concerning a homicide. The officers consisted of two from Victoria County, Tucker and Arrizóla, who were actually conducting the investigation, and three from Goliad County, the county in which the appellant’s job site was located. The appellant was employed rebuilding a highway some distance outside the city of Gol-iad.
The issue is whether the appellant was seized in the context of the Fourth Amendment to the United States Constitution, or whether he accompanied the officers voluntarily to the Sheriff’s Department where he was interviewed. The Supreme Court of the United States in United States v. Mendenhall, 446 U.S. 544, 554, 100 S.Ct. 1870, 1877, 64 L.Ed.2d 497 (1980) stated:
We conclude that a person has been “seized” within the meaning of the Fourth Amendment only if, in view of all of the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave. Examples of circumstances that might indicate a seizure, even where the person did not attempt to leave, would be the threatening presence of several officers, *942the display of a weapon by an officer, some physical touching- of the person of the citizen, or the use of language or tone of voice indicating that compliance with the officers’ request might be compelled. [citations omitted]
The appellant did not testify that he felt any compulsion to accompany the officers, and there was no evidence of the appellant’s attempting to leave at any time or of any restraint or intention to restrain the appellant by the officers. I cannot say that the presence of the five officers, standing alone, would have lead a reasonable person to believe that he had been seized for Fourth Amendment purposes. See Gregg v. State, 667 S.W.2d 125 (Tex.Crim.App.1984). I concur with the decision reached by the majority of the panel.